Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/19/2021.
Claims 1-3, 5-10, 12-17 and 19-20 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 term of “least-restrictive” combination is not consistent with claims 13 and 20. Therefore, the examiner suggests amending claim 6 to be consistent with claim 13 and 20 by removing the dash within “least-restrictive” term or vice versa for claims 13 and 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed et al. (US 2020/0264766 A1) in view of Horn et al. (US 2001/0037204 A1).

Regarding claim 1, Hameed et al. discloses
A system for implementing a dynamic payments catalog comprising: 
a non-transitory memory storing instructions (Hameed et al. [0052] as further illustrated in Fig. 3 element 310); and 
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (Hameed et al. [0052] as further illustrated in Fig. 3 element 305): 
identifying, from a group of payment processors, a set of different processors that satisfy a set of requirements for the dynamic payment catalog (Hameed et al. [0034] teaches inputting customization rules defining which transaction processors to be used where based on the rules inputted, corresponding transaction processors would be identified. [0035] teaches MasterCard and Visa to be analogous to the different payment processors); 
building the dynamic payments catalog based on the required fields and one or more valid values (Hameed et al. [0001] teaches dynamically generating a customized web-based payment interface base on one or more rules and [0021] further teaches virtually unlimited flexibility in changing or updating customization of the payment interface through using customization ; and 
providing access to the dynamic payments catalog to clients (Hameed et al. Fig. 5 illustrates partner computing device 502 access to the dynamic payment interface in which different customization may be made to the payment interface based on the rules specified where Fig. 6 further illustrates the payment interface 414).
Hameed et al. lacks explicitly
identifying, required fields that are required by the set of different payment processors; 
determining, for each of the required fields, one or more valid values that satisfy one or more conditions imposed by the set of different processors, wherein a particular one of the required fields is required by both first and second payment processors from the set of different payment processors, and wherein, for the particular required field, the determining includes: 
identifying a first range of values, for the particular required field, that are accepted by the first payment processor; 
identifying a second range of values, for the particular required field, that are accepted by the second payment processor; and 
selecting an intersection of the first and second ranges of values as a particular range of valid values for the particular required field
	Horn et al. teaches the concepts of the following limitations in combination with Hameed
identifying, required fields that are required by the set of different payment processors (Horn et al. [0093] teaches settlement range fields by the user where the user is the initiating party. [0102] teaches the responding party selecting a range for the settlement amount. Where the settlement amount is a required field in order to process the claim and further the initiating party and the responding party use client computers to each log in to the server system to settle the claim [0069]. Where the client computers used by each the initiating party and the responding party are conceptually similar to the different payment processors.); 
determining, for each of the required fields, one or more valid values that satisfy one or more conditions imposed by the set of different processors, wherein a particular one of the required fields is required by both first and second payment processors from the set of different payment processors, and wherein, for the particular required field, the determining includes (Horn et al. [0093] teaches an increment amount entered : 
identifying a first range of values, for the particular required field, that are accepted by the first payment processor (Horn et al. [0093] teaches the user, i.e the initiating party selecting the settlement range $30,000-$32,000 by clicking P to be the accepted range as illustrated in Fig. 33); 
identifying a second range of values, for the particular required field, that are accepted by the second payment processor (Horn et al. [0102]-[0103] teaches the system processing the settlement range of the responding party’s selection which is the range accepted by the responding party as further illustrated in Fig. 40); and 
selecting an intersection of the first and second ranges of values as a particular range of valid values for the particular required field (Horn et al. [0110] teaches selecting the intersection of the claimant’s i.e the initiating party’s selection of $1,000-$2,000 and the respondent’s selection of $2,000-$10,000 in which the intersection would be $2,000 for the settlement amount required by the system to settle the claim.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hameed et al. to incorporate the 

Regarding claim 8, it’s directed to a method having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 15, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed et al. (US 2020/0264766 A1) in view of Horn et al. (US 2001/0037204 A1) and further in view of Archer et al. (US 2019/0095989 A1).

Regarding claim 2, Hameed et al. in view of Horn et al. combination teach The system of claim 1, 
the combination lacks explicitly
wherein the operations further comprise: accessing processor information corresponding to the group of payment processors, wherein the processor information includes, for a give one of the set of different payment processors, a tuple that defines capabilities of the given payment processor, wherein the identifying the set of different payment processors is performed based on the processor information.
Archer et al. teaches
wherein the operations further comprise: accessing processor information corresponding to the group of payment processors, wherein the processor information includes, for a give one of the set of different payment processors, a tuple that defines capabilities of the given payment processor (Archer et al. [0007] teaches identifying a payment processor by determining capabilities of each payment processor of the plurality of payment processors and the payment processor is identified based on the determined capabilities. Where it’s inherent that by identifying the payment processor based on its determined capabilities that the processor information of the payment processor would need to be accessed.), wherein the identifying the set of different payment processors is performed based on the processor information (Archer et al. [0051] teaches identifying the processor based on variety of factors including the transaction capabilities of each processor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Archer et al. to “wherein the operations further comprise: accessing processor information corresponding to the group of payment processors, wherein the processor information includes, for a give one of the set of different payment processors, a tuple that defines capabilities of the given payment processor” in order to efficiently select the payment processor based on its capabilities to accurately operate within the system and prevent any hackers from trying to perform within the system and access data.

Regarding claim 3, The system of claim 2, wherein the tuple provides an indication of functionality of the given payment processor (Archer et al. [0051] teaches the transaction capabilities of each processor).

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 16, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 17, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed et al. (US 2020/0264766 A1) in view of Horn et al. (US 2001/0037204 A1) and further in view of Pessoa et al. (US 2012/0272221 A1).

Regarding claim 5, Pessoa et al. further teaches The system of claim 1, wherein the one or more conditions are based on at least one of a length of string characters (Pessoa et al. [0039] further teaches the validation framework to provide functionality on checking the string length rule), types of characters in the string of characters, and a format of the string of characters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Pessoa et al. to “wherein the rules are based on at least one of a length of a string characters” in order to efficiently and quickly check the validity of data through checking the string length and preventing the system from halting by using incorrect data.

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Regarding claim 19, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hameed et al. (US 2020/0264766 A1) in view of Horn et al. (US 2001/0037204 A1) and further in view of Zeng et al. (US 2013/0204879 A1).

Regarding claim 6, the combination teaches The system of claim 1, 
The combination lacks explicitly
wherein the intersection of the first and second ranges represents a least-restrictive combination of the first and second ranges.
Zeng et al. teaches 
wherein the intersection of the first and second ranges represents a least-restrictive combination of the first and second ranges (Zeng et al. [0051] teaches the concept of determining the least restrictive combination within the example shown in which as long as the range contains a value i.e starting point, or ending point, within the retrieved range of “25-60”, then it is considered to be an intersection. Therefore, from the list of ranges, “16-50” and “51-100” were considered to be the intersecting ranges. Therefore, this is conceptually similar to the least-restrictive combination of ranges. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Zeng et al. to “wherein the intersection of the first and second ranges represents a least-restrictive combination of the first and second ranges” in order to efficiently allow the system to run without being too restrictive and preventing the system from running/outputting at all. Further, this permits viewing the system from different angles which may help users using the system.

Regarding claim 7, Pessoa further teaches The system of claim 6, wherein the dynamic payments catalog includes validation logic based on the intersection of the first and second ranges (Horn et al. [0104] teaches the settlement being reached by calculating the settlement amount which is based on the intersection of the first and second ranges selected by the initiating party and the responding party. Where it’s inherent that the system would have validation logic in order to calculate the settlement amount when a settlement has been reached in which a valid contract binds the parties together [0096]. Where this is further illustrated in Fig. 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hameed et al. to incorporate the teachings of Horn et al. to “wherein the dynamic payments catalog includes validation logic based on the intersection of the first and second ranges” in order to efficiently 

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 20, it’s directed to a non-transitory machine-readable medium having similar limitations cited in claim 6-7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6-7 above.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17 and 19-20  have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for teaching matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Davison (US 10,268,991 B1) which discloses determining the one or more payment processors that would be best suited for a transaction request which best match requested criteria based in part on rules implemented by the rule processing engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193      

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193